Citation Nr: 0901065	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-34 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Winston-
Salem, North Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

By an October 2008 statement, the veteran waived initial RO 
consideration of any evidence submitted after the case was 
appealed to the Board.  38 C.F.R. § 20.1304 (2008).

In October 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been associated with the claims 
file.  In addition, at the October 2008 Board hearing and in 
an October 2008 written statement, the veteran expressly 
withdrew the appeal on his claims of entitlement to a rating 
in excess of 10 percent for tinnitus and entitlement to a 
total rating based on individual unemployability.  Therefore, 
these issues are no longer before the Board.  38 C.F.R. § 
20.204 (2008).


FINDING OF FACT

The competent medical evidence reveals the veteran has Level 
I hearing in the right ear and Level I hearing in the left 
ear.


CONCLUSION OF LAW

The requirements for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2003, prior to the 
adjudication of his claim in the June 2003 rating decision at 
issue.  Additional VCAA letters were sent to the veteran in 
January 2005, March 2007 and September 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, March 2007 and September 2007, pertaining to the 
downstream disability rating and effective date elements of 
his claim.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in September 2008.  Specifically, this notice 
letter informed the veteran that, in order to support his 
claim for an increased rating for bilateral hearing loss, the 
evidence must show that such disability has gotten worse, and 
the letter specified examples of evidence that the veteran 
should submit to show such worsening, including statements 
from employers regarding how his disability affects his 
ability to work, and statements from people who have 
witnessed how his disability symptoms affect him (presumably 
in daily life).  (Emphasis added).  The September 2008 letter 
also explained the assignment of disability ratings based 
upon the diagnostic codes found in 38 C.F.R., Part 4.  
Finally, the letter provided numerous examples of the types 
of medical and lay evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  (The Board notes that 
the second "element" of the Vazquez-Flores notice requirement 
does not apply in this case, because the criteria for a 
higher rating under the diagnostic codes which the veteran's 
disability may be rated can indeed be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of that disability and the effect of that worsening 
on his employment and daily life.)

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, Social Security 
Administration records, VA examinations, and statements and 
testimony from the veteran, his wife and his representative.  
The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2008).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his bilateral 
hearing loss is worse than the noncompensable (0 percent) 
evaluation assigned and as such, warrants a 50 percent 
disability rating.  In an October 2008 Travel Board hearing, 
the veteran and his wife testified that his hearing had 
become significantly worse since he had a VA audiology 
assessment in 2004 and his hearing loss is not alleviated by 
hearing aids which also cause ear infections.  For the 
reasons set forth below, the Board finds that the evidence of 
record does not support the assignment of a compensable 
evaluation for bilateral hearing loss.

Social Security Administration records reflect that the 
veteran was awarded disability under the Social Security Act 
as he did not have the skills able to work within his 
residual functional capacity.  The June 2004 decision 
reported that the veteran's impairments which were considered 
"severe" under the Social Security Act included 
degenerative disc disease, chronic pain, bilateral hearing 
loss and Parkinson's disease. 

Private treatment reports and VA outpatient treatment reports 
from May 2002 (a year prior to the date of the veteran's 
claim) to October 2005 reflect that the veteran has been 
diagnosed with bilateral hearing loss and bilateral 
sensorineural hearing loss for which he used hearing aids.  
In a January 2004 VA audiology assessment, audiometric 
testing revealed that the hearing threshold levels in 
decibels in the right ear were 20, 40, 65, 45 and 25 at 500, 
1000, 2000, 3000 and 4000 Hertz respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 25, 30, 60, 60 and 40, 
respectively.  The average puretone threshold was 38 decibels 
for the right ear and 43 in the left.  Maryland CNC speech 
recognition scores were not recorded.  

Audiometric testing in the VA examination in October 2002 
revealed that the hearing threshold levels in decibels in the 
right ear were 30, 40, 70, 40 and 25 at 1000, 2000, 3000 and 
4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 25, 
40, 65, 50 and 50, respectively.  The average puretone 
threshold was 44 decibels for the right ear and 51 in the 
left.  Maryland CNC speech recognition score was 96 percent 
in the right ear and 96 percent in the left.  

Audiometric testing in the VA examination in June 2003 
revealed that the hearing threshold levels in decibels in the 
right ear were 25, 35, 65, 40 and 20 at 1000, 2000, 3000 and 
4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 20, 
35, 60, 45 and 40, respectively.  The average puretone 
threshold was 40 decibels for the right ear and 45 in the 
left.  Maryland CNC speech recognition score was 88 percent 
in the right ear and 96 percent in the left.  

Audiometric testing in the VA examination in April 2007 
revealed that the hearing threshold levels in decibels in the 
right ear were 20, 35, 65, 45 and 35 at 1000, 2000, 3000 and 
4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 20, 
35, 65, 55 and 45, respectively.  The average puretone 
threshold was 45 decibels for the right ear and 50 in the 
left.  Maryland CNC speech recognition score was 100 percent 
in the right ear and 98 percent in the left.  

The audiometric findings in both ears do not represent an 
exceptional pattern of hearing loss.  See 38 C.F.R. § 
4.86(a).  So, both ears must be evaluated under 38 C.F.R. 
§ 4.85, Table VI.  As the January 2004 VA outpatient 
audiology assessment did not record Maryland CNC speech 
recognition scores, the audiometric findings cannot be 
applied to Table VI.  See 38 C.F.R. § 4.85.  Applying the 
findings from the October 2002 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level I hearing loss in 
the right ear and Level I hearing loss in the left ear.  
Applying the findings from the June 2003 VA examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level II 
hearing loss in the right ear and Level I hearing loss in the 
left ear.  Applying the findings from the April 2007 VA 
examination to Table VI in 38 C.F.R. § 4.85 yields a finding 
of Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.  An application of all of these hearing 
loss levels into Table VII (in 38 C.F.R. § 4.85), yields a 0 
percent disability rating for the veteran's current bilateral 
hearing loss.  See 38 C.F.R. § 4.85.

Thus, the evidence of record fails to show that the veteran's 
bilateral hearing loss warrants a compensable evaluation (in 
excess of 0 percent).

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 0 percent, utilizing the 
provisions of 38 C.F.R. § 4.7, is not appropriate at any time 
since the date of claim on May 8, 2003.  The veteran's 
October 2002, June 2003 and April 2007 audiological test 
results clearly fall within the parameters for a 0 percent 
rating, but no more.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 
(2008).

The Board recognizes the veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the veteran's audiological examinations.  
See Lendenmann, 3 Vet. App. at 349.  In this regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted 
above, the Board lacks the authority to operate outside the 
bounds of applicable regulatory provisions, including the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

While the Board empathizes with the veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing 
loss disability, the Board must conclude, based on the 
results of mandatory auditory tests and the mechanical 
application of relevant regulations by which the Board is 
bound, that the level of his disability does not rise to a 
rating higher than 0 percent at any time since the date of 
claim on May 8, 2003.  See 38 C.F.R. § 4.85(b)-(e); see also 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 0 percent at any time 
since the date of claim on May 8, 2003.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disability has been no more than 0 percent 
disabling since that date, so his rating cannot be "staged" 
because the 0 percent rating represents his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 0 
percent for bilateral hearing loss is not warranted at any 
time since the date of claim on May 8, 2003.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's bilateral hearing loss, presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the veteran's bilateral hearing loss.  Here, the 
veteran's rating reflects the degree of hearing loss in both 
ears; thus, the rating criteria reasonably describe the 
veteran's disability level and symptomatology.  As a result, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


